Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 1 of 23




                   EXHIBIT
                     A
        Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 2 of 23




                             SETTLEMENT AGREEMENT AND
                              MUTUAL RELEASE OF CLAIMS

      This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
between Namrata Pereira (“Pereira”), Denese Faulkner (“Faulkner”), Sarah Hilbert (“Hilbert”)
and John Edward Widener II (“Widener”) (collectively “Plaintiffs”) and Brand New Start
Treatment Centers, LLC, Brand New Start Treatment Center – Paulding, Georgia Treatment
Center, LLC, Woodstock Treatment Center, LLC and Walton County Treatment Center LLC,
and Sunjay Sood and Nalini Singh (collectively “Brand New Start” or “Defendants”). Plaintiffs
and Brand New Start are referred to collectively herein as (“the Parties”).

      WHEREAS, Plaintiffs formerly worked for Brand New Start as counselors (which is
defined to include, but is not limited to, the following job titles: Counselor, Clinical Supervisor,
Program Director, and Clinical Director) and were paid on an hourly basis during the relevant
time period;

       WHEREAS, on March 26, 2019, Pereira and Faulkner filed the lawsuit Namrata Pereira
and Denese Faulkner v. Brand New Start Treatment Centers, LLC, Brand New Start Treatment
Center – Paulding, Georgia Treatment Center, LLC, Woodstock Treatment Center, LLC and
Walton County Treatment Center LLC, Sunjay Sood and Nalini Singh, Civil Action No. 1:19-cv-
01342-JPB in the Northern District of Georgia (the “Action” or “Lawsuit”) asserting claims for
alleged unpaid overtime compensation under the Fair Labor Standards Act (“FLSA”).
Thereafter, on April 15, 2019 and April 17, 2019, Hilbert and Widener, respectively, filed
Consent to Join forms to participate in the Lawsuit. Plaintiffs represent that no other charges,
actions or claims are pending on Plaintiffs’ behalf, other than those set forth in this paragraph;

      WHEREAS, Brand New Start contends that Plaintiffs were properly paid all overtime
wages, are not owed any overtime wages, and denies that it owes Plaintiffs any alleged unpaid
overtime or any other amount Plaintiffs are claiming;

       WHEREAS, Brand New Start denies any and all claims asserted in this Action by
Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever;

       WHEREAS, to avoid the uncertainty, burdens, and expense of further litigation, and
without admission or finding of liability or wrongdoing on the part of any party, such being
expressly denied by all Parties, the Parties desire fully and finally to settle and resolve the
Action, all monetary damages and other relief of any nature whatsoever alleged in or sought
by the Action, and any and all other FLSA, employment, or wage-related claims or disputes,
or any other type of claim that has been made or could have been made by or on behalf of any
party against the other relating to conduct or events occurring at any time prior to and including
the date on which this Agreement is executed; and

       WHEREAS, the Parties recognize that a bona fide dispute remains as to liability, if any,
for attorneys’ fees and costs and that this Agreement represents a bona fide compromise of all
claims by the Parties for attorneys’ fees, expenses and costs, and that it was negotiated at arms-
length by counsel for the parties.




                                                  1
       Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 3 of 23



       NOW, THEREFORE, in consideration of the promises contained in this Agreement and
other good and valuable consideration, the legal adequacy and sufficiency of which the Parties
acknowledge, it is agreed as follows:

1.     Non-Admission. This Agreement and compliance with this Agreement shall not be
       construed as an admission by any Party of any liability whatsoever, or as an admission by
       any Party of any violation of (a) the rights of the other Party or any other person or entity,
       or (b) any order, law, statute, duty, or contract whatsoever against any person or entity.
       Brand New Start specifically disclaims any liability to Plaintiffs or any other person for
       any alleged violation of the rights of Plaintiffs or any person, or for any alleged violation
       of any order, law, statute, duty, or contract on the part of Brand New Start or any of its
       members, employees, agents, officers, shareholders, representatives or and any persons
       acting by, through, under, or in concert with any of them.

2.     Court Approval and Dismissal of Lawsuit with Prejudice. In exchange for the
       consideration described below, Plaintiffs agree to dismiss the Lawsuit and all claims
       therein with prejudice. The Parties agree that they will submit this Agreement to the Court
       for approval and jointly move the Court for approval of this Agreement and the retention
       of jurisdiction over any disputes that may arise under this Agreement, such that the Court
       may entertain further proceedings, enter orders, and issue such writs, including entry of the
       Parties’ negotiated Consent Judgment, as the Court may deem necessary or advisable. Once
       Plaintiffs have received the Initial Settlement Payment (defined below) from Defendants,
       they shall file with the Court a Stipulation of Dismissal with Prejudice and Retention of
       Jurisdiction, dismissing the Lawsuit in its entirety. If the Court does not approve the
       settlement of the FLSA claims, the Parties agree to negotiate in good faith any modification
       of this Agreement, other than with respect to monetary terms and the release of claims, to
       accommodate the basis upon which the Court has refused to approve this Agreement.

3.    Settlement Consideration.

       a.     Payment to Plaintiffs & Other Consideration: Within the time and in the manner
              specified in subparagraph (b) below, Brand New Start will pay to Plaintiffs the
              gross amount of Two Hundred and Twenty Thousand Dollars and No Cents
              ($220,000.00) (the “Gross Settlement Proceeds”), which Plaintiffs expressly
              represent satisfies any and all claims they respectively have for damages against
              Brand New Start. Plaintiffs further represent that, with payment of the Gross
              Settlement Proceeds, they will be paid all money conceivably due to them and that
              they will be fully compensated for all hours worked. The Settlement Proceeds will
              be paid as set forth in Paragraph 3(b) below. Plaintiffs and their attorney agree to
              provide completed W-9 forms as a condition of issuance of the Settlement
              Proceeds.

       b.     Timing and Manner of Payments and Conditions Precedent:

              (1)     Within ten (10) business days after the occurrence of the last of the
                      following required conditions precedent: (a) the Court approves this
                      Agreement; and (b) Brand New Start receives the required tax forms from


                                                 2
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 4 of 23



           Plaintiffs and their attorney, Brand New Start shall pay Plaintiffs the lump
           sum of Forty Thousand Dollars and No Cents ($40,000.00) (the “Initial
           Settlement Payment”). Payment of the foregoing sum shall be made by
           check payable as follows:

           (i)     A gross Initial Settlement Payment in the amount of $6,600.00
                   (“Pereira Initial Portion”), paid to Pereira as follows: (A) one-
                   half of the Pereira Initial Portion paid to Pereira as liquidated
                   damages not subject to withholding and reported to Pereira on IRS
                   form 1099; (B) one-half of the Pereira Initial Portion paid to Pereira
                   as wages subject to withholding and reported to Pereira on IRS
                   form W-2.

           (ii)    A gross Initial Settlement Payment in the amount of $6,240.00
                   (“Faulkner Initial Portion”), paid to Faulkner as follows: (A)
                   one-half of the Faulkner Initial Portion paid to Faulkner as
                   liquidated damages not subject to withholding and reported to
                   Faulkner on IRS form 1099; (B) one-half of the Faulkner Initial
                   Portion paid to Faulkner as wages subject to withholding and
                   reported to Faulkner on IRS form W-2.

           (iii)   A gross Initial Settlement Payment in the amount of $5,760.00
                   (“Hilbert Initial Portion”), paid to Hilbert as follows: (A) one-
                   half of the Hilbert Initial Portion paid to Hilbert as liquidated
                   damages not subject to withholding and reported to Hilbert on IRS
                   form 1099; (B) one-half of the Hilbert Initial Portion paid to Hilbert
                   as wages subject to withholding and reported to Hilbert on IRS
                   form W-2.

           (iv)    A gross Initial Settlement Payment in the amount of $5,400.00
                   (“Widener Initial Portion”), paid to Widener as follows: (A) one-
                   half of the Widener Initial Portion paid to Widener as liquidated
                   damages not subject to withholding and reported to Widener on IRS
                   form 1099; (B) one-half of the Widener Initial Portion paid to
                   Widener as wages subject to withholding and reported to Widener
                   on IRS form W-2.

           (v)     An Initial Settlement Payment made payable to “Moeller
                   Barbaree LLP” in the amount of $16,000.00, from which no
                   deductions shall be made. The Initial Settlement Payment set forth
                   in Paragraphs 3(b)(1)(i)-(v) will be made in five separate checks
                   delivered to Plaintiffs’ attorneys at Moeller Barbaree LLP, 181 14th
                   Street NE, Suite 401, Atlanta, GA 30309.

     (2)   In addition to the Initial Settlement Payment, Brand New Start shall pay to
           Plaintiffs and their counsel the sum of One Hundred Eighty Thousand



                                      3
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 5 of 23



           Dollars and No Cents ($180,000.00) in eighteen (18) equal installments in
           the gross amount of Ten Thousand Dollars and No Cents ($10,000.00) each
           (the “Installment Settlement Payments”), which shall be payable
           monthly to be received by the twentieth (20th) day of the month in which
           the payment is due. The first Installment Settlement Payment shall be due
           the month after the Initial Settlement Payment referenced in Paragraph
           3(b)(i)-(v) is made. For example, if the Initial Settlement payment is made
           in August, the first Installment Payment shall be due on September 20th.
           Payment of the foregoing eighteen (18) equal Installment Settlement
           Payments shall be made monthly via separate payments as follows:

           (i)     A gross monthly Installment Settlement Payment in the amount of
                   $1,650.00 (“Pereira Installment Portion”), made via direct
                   deposit to Pereira as follows: (A) one-half of the Pereira
                   Installment Portion paid to Pereira as liquidated damages not
                   subject to withholding and reported to Pereira on IRS form 1099;
                   (B) one-half of the Pereira Installment Portion paid to Pereira as
                   wages subject to withholding and reported to Pereira on IRS form
                   W-2.

           (ii)    A gross monthly Installment Settlement Payment in the amount of
                   $1,560.00 (“Faulkner Installment Portion”), made via direct
                   deposit to Faulkner as follows: (A) one-half of the Faulkner
                   Installment Portion paid to Faulkner as liquidated damages not
                   subject to withholding and reported to Faulkner on IRS form 1099;
                   (B) one-half of the Faulkner Installment Portion paid to Faulkner
                   as wages subject to withholding and reported to Faulkner on IRS
                   form W-2.

           (iii)   A gross monthly Installment Settlement Payment in the amount of
                   $1,440.00 (“Hilbert Installment Portion”), made via direct
                   deposit to Hilbert as follows: (A) one-half of the Hilbert
                   Installment Portion paid to Hilbert as liquidated damages not
                   subject to withholding and reported to Hilbert on IRS form 1099;
                   (B) one-half of the Hilbert Installment Portion paid to Hilbert as
                   wages subject to withholding and reported to Hilbert on IRS form
                   W-2.

           (iv)    A gross monthly Installment Settlement Payment in the amount of
                   $1,350.00 (“Widener Installment Portion”), made via direct
                   deposit to Widener as follows: (A) one-half of the Widener
                   Installment Portion paid to Widener as liquidated damages not
                   subject to withholding and reported to Widener on IRS form 1099;
                   (B) one-half of the Widener Installment Portion paid to Widener as
                   wages subject to withholding and reported to Widener on IRS form
                   W-2.



                                    4
     Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 6 of 23




                    (v)     Brand New Start will use the direct deposit information previously
                            provided to it by Plaintiffs unless Plaintiffs provide written notice
                            in writing to Brand New Start’s counsel in accordance with Section
                            3(b)(3) not less than ten (10) days prior to an Installment Settlement
                            Payment due date.

                    (vi)    A monthly Installment Settlement Payment made via a check
                            payable to “Moeller Barbaree LLP” in the amount of $4,000.00,
                            from which no deductions shall be made. Each Installment
                            Settlement Payment to Moeller Barbaree LLP will be mailed to
                            Plaintiffs’ attorney at Moeller Barbaree LLP, 181 14th Street NE,
                            Suite 401, Atlanta, GA 30309.

            (3)     In the event of any default by Brand New Start in the payment of the Initial
                    Settlement Payments or the Installment Settlement Payments (whether by
                    failure to timely make the payments or in the event any check or deposit is
                    unable to be redeemed by Plaintiffs or their attorney due to insufficient
                    funds), Plaintiffs shall provide Brand New Start’s attorney written notice
                    of the default. This notice shall be made to Rachael Lee Zichella and
                    Michael Eric Ross, at Taylor English Duma LLP, 1600 Parkwood Circle,
                    Suite 200, Atlanta, GA 30339 and rzichella@taylorenglish.com and
                    mross@taylorenglish.com. The Installment Settlement Payments shall be
                    deemed late, or in default, in the event that such payments are not received
                    by the twenty-fifth (25th) day of the month in which the payments are due.
                    Upon notice of default, Brand New Start shall have ten (10) calendar days
                    from the date of the notice to cure the default. If Brand New Start fails to
                    cure the default within ten (10) calendar days of receipt of the written
                    notice by Brand New Start’s attorney, a Consent Judgment, in the form
                    attached hereto as Exhibit 1, may be entered immediately upon the
                    expiration of the ten (10) day period to cure against all Defendants, jointly
                    and severally, in the amount of $220,000.00, less the amount of any Gross
                    Settlement Proceeds already paid under the terms of this Agreement.

4.   Mutual General Release. In consideration of the promises and payments set forth herein,
     and as a material inducement for Brand New Start and Plaintiffs to enter into this Agreement,
     Plaintiffs and Brand New Start agree as follows (the “Release”):

     (a)    Plaintiffs, on behalf of themselves individually and all of their respective heirs,
            executors, assigns, agents, representatives, and attorneys (the “Plaintiff
            Releasors”) hereby completely and unconditionally release, acquit, and forever
            discharge Brand New Start and all of their parents, subsidiaries, affiliates,
            predecessors, successors, assigns, members, owners, shareholders, general or limited
            partners, joint venturers, directors, officers, employees, former employees, agents,
            representatives, and attorneys, and any persons acting by, through, under, or in
            concert with any of them, and all successors and assigns thereof (collectively, the
            “Brand New Start Releasees”), from any and all claims, charges, complaints,


                                              5
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 7 of 23



      demands, liabilities, obligations, promises, agreements, controversies, damages,
      actions, causes of action, suits, rights, entitlements, costs, losses, debts, and expenses
      (including attorneys’ fees and legal expenses), of any nature whatsoever, known or
      unknown, that any Plaintiff now has, had, or may hereafter claim to have had against
      Brand New Start and/or the other Brand New Start Releasees, individually or
      collectively, by reason of any matter, act, omission, transaction, occurrence, or event
      that has occurred or is alleged to have occurred up to the date of this Agreement,
      provided that nothing herein shall prevent Plaintiffs from seeking access to the Court
      for entry of the Consent Judgment or bringing suit to enforce the terms of this
      Agreement.

(b)   Specifically included without limitation in this Release is a knowing and voluntary
      waiver and release of all claims Plaintiffs now have, or had, or may hereafter claim
      to have against the Brand New Start Releasees under Title VII of the Civil Rights
      Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1981; the Americans
      with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Fair Labor Standards Act, 29
      U.S.C. § 201 et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.;
      the Employee Retirement Income Security Act of 1974; the Consolidated Omnibus
      Budget Reconciliation Act; the Occupational Safety and Health Act of 1970 Act; the
      Georgia Equal Employment for Persons with Disabilities Code, the Georgia Equal
      Pay for Equal Work Act and the Common Day of Rest Act; any and all claims based
      on “public policy”; any and all claims under any federal, state, or local laws
      pertaining to employment, employment compensation, or employment benefits;
      personal injury; injury to reputation; injury to property; intentional torts; negligence;
      wrongful termination; constructive discharge; retaliation; discrimination;
      harassment; breach of contract; and any and all claims for recovery of lost wages or
      other compensation, liquidated damages, front pay, compensatory and/or punitive
      damages, attorneys’ fees, injunctive or equitable relief, or any other form of relief,
      and any and all other claims of any kind based on any federal, state, or local
      constitution, statute, law, rule, regulation, judicial doctrine, contract, or common law,
      or other theory arising out of any matter, act, omission, transaction, occurrence, or
      event that has occurred or is alleged to have occurred up to the date of this Agreement.

(c)   Plaintiffs further acknowledge that this Release extends also to claims that they do
      not know or suspect to exist in their favor at the time of executing this Agreement,
      which if known might have materially affected their respective decisions to execute
      this Agreement. Each Plaintiff hereby knowingly and voluntarily waives and
      relinquishes all rights and benefits that Plaintiff has or may have under applicable
      law with respect to such claims. Other than the Lawsuit, each Plaintiff represents
      and warrants that Plaintiff has not filed or caused to be filed any demand for
      arbitration, lawsuit, complaint, or charge with respect to any claim this Release
      purports to waive. The Parties mutually waive all appeal rights with regard to any
      claims in the Lawsuit. Each Plaintiff further agrees not to reinstate any claims in
      the Lawsuit, or initiate or pursue any other claims, complaints, or proceedings for
      damages or other relief against Brand New Start or the Brand New Start Releasees
      in any local, state, or federal court or agency, based upon, arising from, or in any
      way related to any matter, act, omission, transaction, occurrence, or event that has
      occurred or is alleged to have occurred up to the date of this Agreement, including



                                          6
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 8 of 23



      but not limited to, any matters related to Plaintiff’s employment with Brand New
      Start or the Brand New Start Releasees; provided, however, that this covenant not
      to sue does not apply to administrative charges or complaints filed with any
      government agency.

(d)   The Release does not waive: claims for vested benefits under ERISA-covered
      employee benefit plans; claims that may arise after Plaintiffs each sign this
      Agreement; and claims that cannot be released by private agreement. Nothing in
      this Agreement shall be construed to prevent any Plaintiff from filing a charge or
      complaint with or from participating in an investigation or proceeding conducted
      by any federal, state or local agency charged with enforcement of employment
      laws. Each Plaintiff understands and acknowledges that Plaintiff has waived and
      released Plaintiff’s right to recover damages or to be awarded any other individual
      relief in any such administrative proceeding, as well as Plaintiff’s right to recover
      in any action brought on Plaintiff’s behalf by any other party, including, but not
      limited to, any federal, state, or local agency. Nothing herein shall prevent any
      Plaintiff from bringing suit to enforce the terms of this Agreement, and nothing in
      this Section waives or limits Plaintiff’s right to apply for or recover a whistleblower
      award under Section 21F of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-
      6, or to participate in any Securities Exchange Commission investigation.

(e)   Brand New Start, on behalf of its parents, subsidiaries, affiliates, predecessors,
      successors, assigns, owners, shareholders, general or limited partners, joint venturers,
      directors, officers, employees, former employees, agents, representatives, and
      attorneys, and any persons acting by, through, under, or in concert with any of them,
      and all successors and assigns thereof (collectively, the “Brand New Start
      Releasors”), completely and unconditionally release and forever discharge each
      Plaintiff, including his/her respective attorneys, agents, servants, representatives,
      predecessors and successors in interest, and assigns (collectively the “Plaintiff
      Releasees”), from any and all claims, demands, obligations, actions, causes of action,
      rights, damages, costs, expenses and compensation of any nature whatsoever,
      whether based on a tort, contract or other theory of recovery, whether for
      compensatory or punitive damages, and whether known or unknown, that the Brand
      New Start Releasors now have or that may hereafter accrue or otherwise be acquired
      against any Plaintiff Releasees by reason of any matter, cause, or thing whatsoever,
      from the beginning of time to the date of this Agreement, including but not limited
      to any claims for costs, expenses or attorneys’ fees in connection with this matter,
      provided that nothing herein shall prevent Brand New Start from bringing suit to
      enforce the terms of this Agreement.

(f)   Each of the Parties represents and warrants that it has not assigned, sold, or
      otherwise transferred any of the claims released above to any other person or entity,
      and agrees to indemnify and hold harmless the other Parties and any other adversely
      affected releasee for any breach of this representation and warranty.




                                         7
     Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 9 of 23



5.   No Workers’ Compensation Claims. Each Plaintiff represents and warrants on their own
     behalf that Plaintiff is aware of no facts (including any injuries or illnesses) that might lead
     Plaintiff to file a Workers’ Compensation claim against Brand New Start.

6.   No Future Employment. Each Plaintiff agrees and recognizes on their own behalf that
     Plaintiff’s employment relationship with Brand New Start has forever ended. Each Plaintiff
     hereby understands and agrees that Plaintiff will not be re-employed by Brand New Start in
     the future and that Plaintiff will never knowingly apply to Brand New Start for any job or
     position in the future. Each Plaintiff acknowledges that this Agreement will constitute a
     complete and final reason for any subsequent denial of employment or any contractual
     relationship between the parties, and that this Agreement may be offered as a complete
     defense to any charge, complaint, claim, or cause of action for such denial.

7.   Non-Disclosure. Although this Agreement will itself be a public record, Plaintiffs agree
     that neither they nor their counsel will disclose this Agreement or any of its terms and
     conditions (except to enforce this Agreement or as may be required by law), including by
     publicizing the settlement in any way (including on any social media platform) or
     disclosing it to any third party, without the express written agreement of Brand New Start,
     or unless required to do so by law. Each Plaintiff agrees not to disclose the terms or
     amount of this Agreement, nor the substance of the negotiations leading to this Agreement,
     to any person or entity, other than to Plaintiff’s spouse, personal counsel or attorney,
     personal accountants, or personal tax preparer, if any. Any such disclosure to such persons
     will be made only if the relevant person must have such information for the performance
     of such person’s responsibilities and after first securing from such persons their agreement
     to adhere to the terms of this confidentiality provision. To the extent required by law or
     applicable regulation, Plaintiffs may also disclose the provisions of this Agreement to the
     appropriate taxing authorities or to the Court should enforcement of this Agreement be
     required. Plaintiffs agree that, if questioned about this settlement, this Agreement, the
     disposition of claims, or any other information made confidential by this provision, each
     Plaintiff will only say: “The matter has been resolved.” It shall not be a breach of this
     Agreement for Plaintiff’s counsel to disclose the terms of this agreement to its attorneys,
     accountants, accounting personnel, tax preparers, or any taxing or governmental authority
     as required by law.

     If any Plaintiff believes the disclosure of this Agreement, or any testimony concerning it,
     is required by law, that Party shall immediately, and before any such disclosure is made,
     notify counsel for Brand New Start in writing pursuant to the notice provisions below in
     Section 3(b)(3) so that Brand New Start may determine whether to attempt to prevent such
     disclosure, to intervene in any proceeding, or to seek a protective order to maintain
     confidentiality following such disclosure, and to take any reasonable steps it deems
     necessary to delay such disclosure until Brand New Start has had an opportunity to
     intervene and prevent such disclosure.

8.   Non-Disparagement.




                                                8
      Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 10 of 23



      (a)    Plaintiffs agree that they will not disparage Brand New Start or any Brand New
             Start Releasee or issue any statement or communication, written or otherwise,
             that reflects adversely on Brand New Start or any Brand New Start Releasee,
             encourages any adverse action against Brand New Start or any Brand New Start
             Releasee, or is defamatory of Brand New Start or any Brand New Start Releasee.
             This includes any statement to or response to an inquiry by any member of the
             press or media, whether written, oral, or otherwise, and includes, without
             limitation, statements transmitted by electronic mail, text message, social media
             platform, or by any other means of communication, publication, or dissemination.

      (b)    Brand New Start agrees that it will not disparage or make any defamatory
             statement regarding any Plaintiff or Plaintiff Releasee in any respect, or make
             any comments concerning any aspect of their relationship or the conduct or
             events that precipitated any Plaintiff’s separation from employment. This
             includes any statement to or response to an inquiry by any member of the press
             or media, whether written, oral, or otherwise, and includes, without limitation,
             statements transmitted by electronic mail, text message, social media platform, or
             by any other means of communication, publication, or dissemination.

      (c)    The rights afforded to the Parties under this Section are in addition to any and all
             rights and remedies otherwise afforded by law. For such purposes, “statement”
             shall mean only those communications or statements made by the Parties
             themselves and not any employees of a Party. Nothing in this provision shall be
             construed to prevent a Party from testifying truthfully under oath pursuant to a
             lawful court order or subpoena or otherwise responding to or providing disclosures
             required by law.

9.    Neutral Reference. Brand New Start agrees to provide any prospective future employers
      of any Plaintiff with a neutral job reference for the Plaintiff about whom the inquiry is
      made. Brand New Start will provide such Plaintiff’s prospective future employers with
      only the Plaintiff’s dates of employment and last position held.

10.   Construction. This Agreement supersedes all previous agreements between any Plaintiff
      and Brand New Start, if any, with respect to the subject matter of this Agreement. The
      language of all parts of this Agreement shall in all cases be construed as a whole, according
      to its fair meaning, and not strictly for or against any of the Parties. This Agreement shall
      be interpreted under the laws of the State of Georgia without regard to conflicts of law
      provisions. This Agreement is the result of arms’ length negotiation between the Parties
      with full participation of their counsel. Although the initial draft was prepared by counsel
      for Plaintiffs as a convenience to the parties, the final Agreement reflects substantive
      participation of all Parties. The paragraph headings contained in this Agreement are for
      reference purposes only and shall not affect the meaning or interpretation of this
      Agreement. If any part of this Agreement is declared or determined by a court of
      competent jurisdiction to be illegal, invalid, or unenforceable, that part shall be excluded
      from this Agreement and the validity and enforceability of the remaining parts, terms, or
      provisions shall not be affected.




                                                9
      Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 11 of 23



11.    Admissibility/Retention of Court Jurisdiction. The Parties intend for this Settlement
       Agreement to be enforceable, binding, and admissible in Court. The Parties agree that the
       Court shall retain jurisdiction over the Parties and this Agreement to enforce the provisions
       of this settlement until there has been full performance, including entry of the negotiated
       Consent Judgment, if necessary. The Parties and their attorneys each acknowledge that
       their respective obligations herein may be specifically enforced by the Court on noticed
       motion.

12.    Entire Agreement; Amendments. This Agreement (and all of its Exhibits) constitutes
       the entire agreement between the Parties with respect to the subject matter. The Parties
       acknowledge and agree that they have not relied upon any representations other than those
       set forth in this Agreement. Any amendments to this Agreement shall be effective only if
       in writing and signed by all Parties.

13.    No Waiver. No waiver of any provision of this Agreement shall be effective against any
       Party unless it is in writing and signed by the Party granting the waiver. No waiver of any
       provision hereof shall be deemed a continuing waiver or a waiver of any other provision.

14.    Inadmissibility of Agreement as Evidence. This Agreement may not be introduced as
       evidence in any legal proceeding against a Party, or otherwise used to establish any fact or
       admission of a Party, provided however, that any Party may introduce this Agreement into
       evidence for the purpose of enforcing its terms.

15.    Counterparts. This Agreement may be executed in any number of counterparts, such
       counterparts considered together shall constitute a single, binding, valid, and enforceable
       Agreement. The exchange of copies of this Agreement and of signature pages by facsimile
       transmission or by electronic mail as a .pdf file shall constitute effective execution and
       delivery of this Agreement as to the Parties and may be used in lieu of the original
       Agreement for all purposes. Signatures of the Parties transmitted by facsimile or by
       electronic mail as a .pdf file shall be deemed to be their original signatures for all purposes

16.    Knowing and Voluntary Waiver. Each Plaintiff acknowledges and agrees on their
       own behalf that Plaintiff’s waiver of rights under this Agreement is knowing and
       voluntary. Each Plaintiff further acknowledges that Plaintiff understands the terms
       of this Agreement; that the payments and other good and valuable consideration
       referred to in this Agreement exceed that to which Plaintiff would otherwise have
       been entitled; that the actual payment is in exchange for Plaintiff’s release of the
       claims referenced in this Agreement; that Plaintiff has consulted with attorneys prior
       to executing this Agreement; that Plaintiff has consulted with an attorney in
       connection with the decision to enter into this Agreement, and that Plaintiff has been
       represented by counsel throughout Plaintiff’s dealings with Brand New Start
       concerning this Agreement.

       IN WITNESS WHEREOF, the undersigned hereunto set their hands to this
Agreement on the dates written below. This Agreement may be signed in single copy,
multiple copies, single or multiple signature pages (for example with one party signing one



                                                 10
       Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 12 of 23



signature page and other parties signing other signature pages), and with original signature,
photocopy signature, fax signature, or electronic signature permitted and accepted.



                 SIGNATURES APPEAR ON FOLLOWING PAGES




                                             11
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 13 of 23
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 14 of 23
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 15 of 23
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 16 of 23
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 17 of 23
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 18 of 23
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 19 of 23
Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 20 of 23




               EXHIBIT
                  1
      Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 21 of 23
                                     EXHIBIT 1
                        TO PARTIES’ SETTLEMENT AGREEMENT




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

NAMRATA PEREIRA and DENESE           )
FAULKNER, individually and on behalf )
of all others similarly situated,    )
                                     )
               Plaintiffs,           )
                                     )                 Civil Action No.
       vs.                           )                 1:19-cv-01342-JPB
                                     )
BRAND NEW START TREATMENT            )
CENTERS LLC; BRAND NEW START )
TREATMENT CENTER - PAULDING, )
LLC; GEORGIA TREATMENT               )
CENTER, LLC; WOODSTOCK               )
TREATMENT CENTER, LLC;               )
WALTON COUNTY TREATMENT              )
CENTER LLC; SUNJAY SOOD; and         )
NALINI SINGH,                        )
                                     )
               Defendants.           )

                            CONSENT JUDGMENT

      It is stipulated by and between the undersigned parties, by their respective

attorneys, that:

      1.      Based on the Settlement Agreement between the parties, the terms of

which are incorporated into this Consent Judgment in their entirety, in the event of

a default by Defendants regarding the payment of the Gross Settlement Proceeds to

Plaintiffs, as defined in the Settlement Agreement, which default has not been cured
      Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 22 of 23
                                     EXHIBIT 1
                        TO PARTIES’ SETTLEMENT AGREEMENT




within ten (10) days following notice of the default (which shall occur only in the

event that such payments are not received by the twenty-fifth (25th) day of the month

in which the payments are due), Defendants Brand New Start Treatment Centers,

LLC, Brand New Start Treatment Center – Paulding, Georgia Treatment Center,

LLC, Woodstock Treatment Center, LLC and Walton Country Treatment Center

LLC, Sunjay Sood and Nalini Singh (collectively “Defendants”) consent to the

immediate entry of this Judgment in favor of Plaintiffs and against Defendants,

jointly and severally, for the sum of $220,000.00, less any Gross Settlement

Proceeds amounts paid after the date of the Settlement Agreement. The Consent

Judgment amount is comprised of Plaintiffs’ entire claim for alleged unpaid wages

and overtime, liquidated damages, attorneys’ fees and expenses of litigation. The

Consent Judgment amount shall accrue post-judgment interest at a rate authorized

by law from the date this Consent Judgment is entered.

      3.     Except as between the parties in this action, nothing contained in this

Judgment shall be construed as an admission of liability by Defendants who consent

to the entry of this Judgment, based on the terms of the parties’ Settlement

Agreement in this action, which shall be binding and enforceable.

      4.     Defendants shall have no right to oppose the entry of final judgment of

this Court except upon presentation of sworn testimony and documentary evidence
      Case 1:19-cv-01342-JPB Document 18-1 Filed 07/29/19 Page 23 of 23
                                     EXHIBIT 1
                        TO PARTIES’ SETTLEMENT AGREEMENT




concerning the correct amount of the judgment, or that Defendants have not

defaulted on their payments to Plaintiffs pursuant to the terms of the Settlement

Agreement.

      5.     This Judgment is final for purposes of appeal.

      Dated this __ day of _______________, 201__.




                                      UNITED STATES DISTRICT JUDGE
